Per Curiam,
An order discharging a rule for judgment for want of a sufficient affidavit of defense will not be reversed on appeal in doubtful and uncertain cases, but only in such as are clear and free of doubt. Many of the cases supporting this general rule are cited in the opinion of the Supreme Court in the recent case of Wilson v. Bryn Mawr Trust Company, 225 Pa. 143. Viewing the statement of claim and the affidavit of defense in the light of this rule, we are of opinion that the appeal should be dismissed.
Appeal dismissed at the costs of the appellant without prejudice to its right to a trial by jury and a second appeal after final judgment.